NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted April 20, 2022
                                  Decided April 28, 2022

                                          Before

                            DIANE P. WOOD, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            THOMAS L. KIRSCH II, Circuit Judge

No. 21-1980

ELBERT GROVE,                                      Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Eastern District of Wisconsin.

      v.                                           No. 1:19-CV-1183

KILOLO KIJAKAZI,                                   William C. Griesbach,
Acting Commissioner of Social Security,            Judge.
      Defendant-Appellee.


                                        ORDER

       Elbert Grove was denied disability insurance benefits and supplemental security
income. An administrative law judge concluded that Grove—assisted by a cane for
ambulation—could perform a significant number of jobs in the national economy.
Grove now appeals that determination, arguing that the ALJ’s residual functional
capacity (RFC) assessment and hypothetical posed to the vocational expert should have
addressed whether Grove needed an assistive device for standing, as well as for
No. 21-1980                                                                       Page 2

ambulation, and whether he needed a four-wheeled walker in addition to a cane. Grove
also challenges the weight the ALJ gave to a therapist who treated him. But substantial
evidence supports the ALJ’s conclusions, so we affirm.

       During 2013–14, Grove applied for disability insurance benefits and
supplemental security income, listing a disability onset date of September 16, 2013. At a
hearing on those applications, Grove testified that he was disabled because he had
trouble walking and suffered from diabetes, osteoarthritis, degenerative disc disease of
the lumbar spine, and depression. An ALJ disagreed. Following the regulatory
structure, the ALJ looked at the objective medical evidence, medical opinions, and
Grove’s subjective testimony about his symptoms, concluding:

      The claimant has the residual functional capacity to perform sedentary work …
      except he must be allowed to use an assistive device to ambulate. He also is
      limited to unskilled work performing simple, routine and repetitive tasks; with
      individually performed work tasks; only occasional changes in his work setting,
      interaction with coworkers, and decision making; and no interaction with the
      public.

Admin. R. at 18. The ALJ rejected suggestions by some treatment providers that Grove
required a four-wheeled walker, because “the overall record does not support the
claimant having insufficient lower extremity functioning to permit independent
ambulation without the use of a hand-held assistive device that limits the functioning of
both upper extremities.” Id. at 16. In other words, Grove needed a cane, but not a
walker. Accordingly, the ALJ posed a routine hypothetical to a vocational expert, asking
whether a person of Grove’s age, education, and work experience, who can work at the
sedentary level and needs a cane to ambulate, could perform a significant number of
jobs in the national economy.

       The ALJ gave little weight to the opinions of Peter Ruta, a licensed marriage and
family therapist who treated Grove beginning in 2014. Ruta’s assessments described
Grove as having marked limitations in daily living and functioning and constant
deficiencies in concentration, persistence, and pace, with four or more episodes of
decompensation. Grove, per Ruta, was clinically depressed and suffered from post-
traumatic stress disorder and panic attacks. Due to these impairments, Ruta opined,
Grove would not succeed in full-time employment. The ALJ found that Ruta’s opinions,
which the ALJ’s order did not summarize, were unhelpful because they did not include
No. 21-1980                                                                         Page 3

attached treatment notes, appeared to consist only of box-checking, and were at odds
with other reports in the record.

       Relying on his RFC determination and the testimony of the vocational expert, the
ALJ denied benefits because Grove could perform jobs that exist in significant numbers
in the national economy. Grove, finding no success in the district court, appealed to us.
He contends that the RFC assessment and hypothetical to the vocational expert should
have also addressed whether he needed a cane for standing and included the use of a
walker. And he thinks the ALJ erred in discounting Ruta’s opinions.

       We review ALJ decisions directly and affirm if substantial evidence supports the
ALJ’s conclusions, including residual functional capacity assessments. Pepper v. Colvin,
712 F.3d 351, 361–62 (7th Cir. 2013). ALJs assess RFCs in steps three and four of the five-
step method for deciding disability claims. See 20 C.F.R. § 416.945(a). When doing so,
ALJs must include all limitations supported by the medical record—but only those.
Reynolds v. Kijakazi, 25 F.4th 470, 473 (7th Cir. 2022).

        First, Grove simply did not argue in the district court that he required an
assistive device for standing. His general challenges to the ALJ’s decision about the
need for assistive devices were not sufficient to preserve any argument about standing
specifically. Below, Grove argued only that the ALJ’s hypothetical question should have
included the use of a walker rather than a cane. So any argument about Grove’s ability
to stand, omitted as it was before the district court, was waived. Jeske v. Saul, 955 F.3d
583, 597 (7th Cir. 2020). In any case, no medical source even opined an assistive device
was necessary for Grove to stand.

       Second, the record compels us to conclude that substantial evidence supported
the ALJ’s determination that a cane alone would do and a four-wheeled walker was not
needed. The ALJ cited and relied on at least six pieces of evidence that supported his
RFC finding: diagnostic imaging showed only mild joint disease; various treatment
notes demonstrated Grove had a normal unassisted gait; other notes suggested Grove’s
walking strength had increased from physical therapy, especially with a cane; still more
notes showed good range of motion for Grove’s knee; Grove had normal strength,
sensation, and coordination during evaluations; and the record revealed Grove capable
of biking, lifting weights, doing water aerobics, and walking for exercise. This evidence
supports the ALJ’s distinction between the need for a cane and the need for a walker.
ALJs do not have a duty to discuss every single piece of evidence, Deborah M. v. Saul,
994 F.3d 785, 788 (7th Cir. 2021), and “[t]his is not a case where an ALJ ignored evidence
No. 21-1980                                                                          Page 4

contrary to his conclusion.” Gedatus v. Saul, 994 F.3d 893, 901 (7th Cir. 2021). We will not
now reweigh that evidence. Pepper, 712 F.3d at 362. And considering that substantial
evidence supported the ALJ’s finding that a cane alone was needed, the ALJ cannot
have erred by asking the vocational expert only whether Grove could perform a
significant number of jobs in the economy assisted by a cane. See Alvarado v. Colvin, 836
F.3d 744, 751 (7th Cir. 2016) (an ALJ is only “required to incorporate limitations that she
found supported by the evidence”).

       Third, Grove concedes that Ruta does not fall within the regulatory definition of
an acceptable medical source, 20 C.F.R. § 404.1502(a). See Grotts v. Kijakazi, 27 F.4th
1273, 1277 (7th Cir. 2022). The ALJ did all that was required under 20 C.F.R.
§ 404.1527(f)(2) to evaluate Ruta as a treatment provider not qualifying as an acceptable
medical source, minimally articulating why he discounted Ruta’s opinions by noting
that Ruta’s findings were not corroborated by objective evidence in the record. The ALJ
explained Ruta’s opinions were mostly only box-checking, came with no attached
treatment notes, and were at odds with other medical reports and those of Grove
himself. We note, though, that ALJs should briefly summarize the opinions of non-
treating sources for our review, which was not done here. See Pierce v. Colvin, 739 F.3d
1046, 1051 (7th Cir. 2014).

                                                                               AFFIRMED